TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00210-CR




Gregory Michael Klapesky, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
NO. 03-1063-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s second motion for extension of time to file brief is granted.  Appellant’s
counsel, Mr. Ariel Payan, is ordered to tender a brief in this cause no later than April 10, 2006.  No
further extension of time will be granted.
It is ordered March 2, 2006.
 
Before Chief Justice Law, Justices Patterson and Pemberton
Do Not Publish